         Case 1:21-cv-01633-RBW Document 29 Filed 06/24/21 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,

                   Plaintiff,

              v.
                                                          Case No.: 21-cv-1633-RBW
 Aon plc et al.,

                   Defendant.



REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN FURTHER SUPPORT
OF DEFENDANTS’ MOTION FOR EXPEDITED ENTRY OF PROTECTIVE ORDER

       The Antitrust Division of the Department of Justice (“Division”) has filed a multi-page

opposition brief urging this Court not to enter the Division’s own draft Protective Order. In

making that remarkable request, the Division does not claim that there is any substantive problem

with its draft Protective Order. Rather, it does not want the Court to enter its Protective Order

because doing so would remove an artificial impediment the Division has erected to production of

critical third-party materials from its investigation.

       The Division claims Defendants’ motion should be denied because Defendants failed to

meet and confer with the Division. But as is clear from the email exhibits both sides submitted,

Defendants repeatedly requested to meet and confer with the Division, and the Division repeatedly

refused those requests unless Defendants agreed to discuss and resolve everything that goes into a

Case Management Order at the same time. Neither the Federal Rules, the Local Rules nor this

Court’s standing orders contemplate that a party would refuse a request to meet and confer, directly

or by conditions, and then seek dismissal of a motion based on the failure to meet and confer.




                                                   1
          Case 1:21-cv-01633-RBW Document 29 Filed 06/24/21 Page 2 of 6




        The Division also suggests that the indefinite delay it seeks in production of its

Investigation Materials is necessary to protect third parties’ rights to confidentiality. That is also

not credible because it ignores that Defendants agreed to keep all materials confidential and on an

outside counsel only basis pursuant to the precise terms of the Division’s proposed Protective

Order—thereby wholly resolving the Division’s stated concern.             The Division’s proposed

Protective Order is one-sided and unfair to Defendants, but to get prompt access to the Division’s

Investigation Materials, Defendants agreed to everything of substance.

        The Division next argues that “Plaintiff and Defendants have not yet had a discovery

conference under Rule 26(f),” and “[u]ntil such conference occurs, Defendants are barred from

seeking discovery of the Investigation Materials.” That argument is grossly misleading for reasons

that the Division itself states. The protective order is a first step in the process by which

Defendants obtain access to third-party materials. It precedes notice being given to third parties

and the actual production of documents, which is the “process designed to safeguard the

confidential information of non-parties.” DOJ Opp. at 4. The Division will not commence that

process until a protective order is in place. The immediate significance of the entry of the

protective order is that third parties can be provided notice. The parties will negotiate, and ask the

Court to enter, a Case Management Order (among other things permitting immediate discovery)

in parallel.

        Finally, the Division suggests that there is some sort of standard “practice in merger cases”

that protective orders not be entered until case management orders are negotiated and filed. That

is simply false. Sometimes that occurs, but there is no standard practice corresponding to the

Division’s insistence in this case that a protective order it drafted cannot be entered on its own.




                                                  2
         Case 1:21-cv-01633-RBW Document 29 Filed 06/24/21 Page 3 of 6




       That is really the bottom line: the Division drafted this Protective Order, it has been agreed

to by the parties, and there is no legitimate reason why it should not be entered now.

       Defendants ask the Court to order the Division to immediately turn over its Investigation

Materials to Defendants. We do not quarrel with the point that “immediate” is not “instantaneous,”

nor that the Division will need to notify third parties before their materials are provided. But there

is no good reason for any artificial delay. In its opposition, the Division does not contest that it is

critical for Defendants to receive these materials promptly. In fact, the Division acknowledges

when it comes to its Investigation Materials, “[p]rovisions for early discovery are common.”

Nonetheless, here, the Division will only commit that it will produce said materials “at the

appropriate time.”

       Defendants respectfully submit that “the appropriate time” is now. The Division has been

investigating this transaction for over 14 months. It has utilized its investigative powers to collect

millions of documents and take numerous depositions. Defendants have a right to know now what

that evidence is. Delaying production of those materials will only serve to delay Defendants from

timely reaching trial. That is not acceptable, especially given that the outside date for this

transaction is in September. The Division should be working with Defendants to produce its

Investigation Materials and have this case ready for trial on a time frame that will allow this Court

to decide this case on the merits. Instead, only a week into this case, it is putting up procedural

roadblocks and seeking to start trial a half year after the outside date for this deal which, contrary

to the government’s suggestion, bears critical significance to Defendants and their shareholders in

this $30 billion transaction, as well as to the employees and clients who face tremendous

uncertainty as the deal remains pending.




                                                  3
         Case 1:21-cv-01633-RBW Document 29 Filed 06/24/21 Page 4 of 6




       The Division decided to bring suit to enjoin Aon’s proposed acquisition of Willis Towers

Watson, presumably believing it had the evidence to support the extraordinary relief it is seeking.

Thus, the Division should be willing to allow the acquisition to rise or fall based on the merits, and

immediately produce the evidence on which it relied in making that decision.


                                          CONCLUSION

       For all these reasons, Defendants respectfully request entry of the Protective Order and that

the Division be ordered to immediately produce its Investigation Materials, pursuant to the draft

Orders attached to Defendants’ Motion.



       Dated: June 24, 2021




                                                  4
Case 1:21-cv-01633-RBW Document 29 Filed 06/24/21 Page 5 of 6




                              Respectfully submitted,

                              /s/E. Marcellus Williamson
                              E. Marcellus Williamson (DC Bar No. 465919)
                              Ian R. Conner (DC Bar No. 979696)
                              Michael G. Egge (DC Bar No. 432755)
                              Marguerite M. Sullivan (DC Bar No. 497894)
                              Latham & Watkins LLP
                              555 Eleventh Street, NW
                              Suite 1000
                              Washington, DC 20004-1304
                              Telephone: (202) 637-2200
                              Fax: (202) 637-2201
                              marc.williamson@lw.com
                              ian.conner@lw.com
                              michael.egge@lw.com
                              marguerite.sullivan@lw.com

                              Lawrence E. Buterman (DC Bar No. 998738)
                              Latham & Watkins LLP
                              1271 Avenue of the Americas
                              New York, NY 10020
                              Telephone: (212) 906-1200
                              Fax: (212) 751-4864
                              lawrence.buterman@lw.com


                              Daniel M. Wall (Admitted Pro Hac Vice)
                              Latham & Watkins LLP
                              505 Montgomery Street, Suite 2000
                              San Francisco, CA 94111
                              Telephone: (415) 391-0600
                              Fax: (415) 395-8095
                              dan.wall@lw.com

                              Attorneys for Defendant Aon plc

                              Clifford Aronson
                              David Wales
                              Karen Hoffman Lent (Pro Hac Vice Pending)
                              Matthew M. Martino (Pro Hac Vice Pending)
                              Skadden, Arps, Slate, Meagher & Flom LLP
                              One Manhattan West
                              New York, NY 10001
                              Telephone (212) 735-3000
                              Clifford.Aronson@skadden.com
                              David.Wales@skadden.com
                              Karen.Lent@skadden.com
                              Matthew.Martino@skadden.com

                              Attorneys for Defendant Willis Towers Watson
                              plc

                              5
Case 1:21-cv-01633-RBW Document 29 Filed 06/24/21 Page 6 of 6




                              6
